 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          ESTATE OF WANGSHENG LENG,
 8                              Plaintiff,
                                                        C19-490 TSZ
 9            v.
                                                        MINUTE ORDER
10        CITY OF ISSAQUAH, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Plaintiff’s Unopposed Motion for Leave to File Response to Defendants
14
     Motion to Seal, docket no. 35, is GRANTED.
15          (2)     Defendants’ Motion to Seal, docket no. 23, is GRANTED. The autopsy
     report shall remain under seal pending further order of the Court.
16
          (3)    Plaintiff’s Motion to Quash Defendants’ Overbroad Medical Subpoenas,
17 docket no. 19, is GRANTED, without prejudice. Some of Leng’s medical records might
   be relevant to this action, but Defendants are incorrect that the filing of the lawsuit
18 “waived any of Mr. Leng’s privacy rights that may have survived his passing.” Defs.’
   Opp. to Motion to Quash, docket no. 20, at 1. Plaintiff’s privacy interest in Leng’s
19 medical records survived his passing and have not been waived entirely by filing this
   lawsuit. See, e.g., 45 C.F.R. § 164.502(f) (HIPAA provision requiring covered entities to
20 comply with requirements for protected health information “of a deceased individual for
   a period of 50 years following the death of the individual), 45 C.F.R. § 164.502(g)(4)
21 (instructing covered entities to treat an executor or administrator as the “individual” for
   purposes of HIPAA). The subpoenas, which ask for “[a]ll records relating to Wangsheng
22 Leng” from various medical providers without any limitation whatsoever (see, e.g., Pltf.’s

23

     MINUTE ORDER - 1
 1 Mot. to Quash, docket no. 19, Ex. 1, at 3) are overbroad, request potentially privileged
   material, and could subject Plaintiff to unwarranted embarrassment. See Fed. R. Civ. P.
 2 45(d)(3)(A); 26(b)(1) & (c)(1). At this point—i.e., before the parties or the Court know
   what records are at issue and what subset of those records Defendants’ experts believe
 3 they require—it would also be unduly burdensome to force Plaintiff to turn over a
   complete set of unredacted medical records that may or may not be relevant to this action.
 4 The protective order provides only limited protection of Plaintiff’s privacy interests by
   preventing dissemination of confidential medical records—it does not prevent their
 5 disclosure to Defendants.

 6          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 7
            Dated this 20th day of August, 2019.
 8
                                                     William M. McCool
 9                                                   Clerk
10                                                   s/Karen Dews
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
